DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 09/16/2021.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see Remark, filed 09/16/2021, with respect to the pending claims have been fully considered and are persuasive.  The previous ground of rejection has been withdrawn. 

Reasons for Allowance
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, as amended, the prior-art does not teach a built-in hybrid permanent magnet memory motor with local magnetic circuits in parallel, comprising a hybrid permanent magnet rotor, a stator, armature windings and a rotating shaft, the armature windings being disposed on the stator, and the stator being disposed outside the hybrid permanent magnet rotor, wherein the hybrid permanent magnet rotor comprises a rotor core, first permanent magnets, second permanent magnets and V-shaped magnetic barriers, the rotor core is disposed outside the rotating shaft, the V-shaped magnetic barriers are disposed inside the rotor core, the V-shaped magnetic barriers with wherein a thickness of a bottom of the V-shaped magnetic barrier is greater than a thickness of a side surface, the first permanent magnet is disposed in the opening of the V-shaped magnetic barrier, the second permanent magnet is disposed between the two adjacent V-shaped magnetic barriers, a coercivity of the first permanent magnet is greater than a coercivity of the second permanent magnet, and cross sections of the first permanent magnets and the second permanent magnets are in a straight line.
Claims 3-10 are allowable for their dependency on claim 1.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834